DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s remarks on pg. 4 and amendments with respect to the objection to claim 8 has been fully considered. The objection is withdrawn in view of the amendment.
Applicant’s remarks on pg. 4 and amendments with respect to the rejection of claim 14 being indefinite under 35 USC 112b has been fully considered and is persuasive. The rejection is withdrawn in view of the amendment. However, Applicant's remarks on pg. 4 and amendments with respect to claim 6 have been fully considered but they are not persuasive. Applicant has amended the claim to read “wherein said liquid is in fluid communication with a reservoir,” which does not provide full clarification on how the liquid itself is communication with the reservoir or what is meant by “fluid communication,” nor is there a clear structural element implied by the limitation. Perhaps applicant intends that there is a fluid communication line connecting the reservoir to some other fluid distributing element, or that the reservoir itself simply contains a fluid, but as recited, what applicant specifically intends is not clear. Therefore, claim 6 is still rendered indefinite under 35 USC 112b.
Applicant’s remarks with respect to the prior art rejection in view of Ein-Gal ‘414, Chapelon et al. ‘287 and Ta et al. ‘672 have been fully considered but they are not persuasive and/or moot based in view of new grounds of rejection. Applicant submits on pg. 4 that Ta et al. of the combination fails to teach the ‘heater being mounted on or in said tissue contacting portion’ and rather teaches ‘heating the liquid.’ This is not persuasive because the limitation in question is requires the heater “on or in” the tissue contacting portion. The prior art can still be applied to what is claimed in that heating the liquid will heat the outer contour of the container because housing/shell 21 of Ta includes both the heater 24 or in” the tissue contacting portion. The rejection is therefore maintained as appropriate and updated herein to address the amended subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, where it states, “said liquid is in fluid communication with a reservoir,” it is unclear what structure is specifically communicating with the reservoir. The claim as recited does not provide full clarification on how the liquid itself is communication with the reservoir or what is meant by “fluid communication.” Therefore, claim 6 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) in view of Chapelon et al. (US 5720287) and Ta et al. (CN 107050672).
Regarding claim 1, Ein-Gal ‘414 teaches a shockwave system comprising: a shockwave transducer comprising a shockwave generating portion operable to generate shockwaves and a transducer interface, stating “a system attachable to a surface of a tissue of a patient for applying pressure pulses to the tissue, the system comprising” a shockwave transducer comprising a shockwave generating portion and a solid transducer interface arranged to directly contact a tissue of a patient…” in the published claim 1. 
However, Ein-Gal ‘414 doesn’t not teach the transducer to be housed in a container with an outer contour configured to directly contact the inner wall cavity in a patient, with the container at least partially filled with a liquid which is capable of transmitting shockwaves from the shockwave generating portion to the inner wall of the cavity. 
In the same field of ultrasound therapy devices, comprising a transducer, and other necessary elements, as shown in Fig. 9, Chapelon et al. ‘287 teach (Col. 5, lines 44-46) “a treatment probe that 
Further, Ein-Gal ‘414 and Chapelon et al. ‘287 fail to teach a heater configured to heat said outer contour of said container, said heater being mounted on or in said tissue contacting portion.
In the same field of ultrasound therapy devices, comprising a transducer, Ta et al. ‘672 teach (Fig. 1, ref. 24) shows a heater 24 located in the probe housing 21 of the transducer to heat the outer contour, since the structure including the heater also has an outer contour, the outer contour will inherently be heated by the heater. In Paragraph 7, Ta et al. ‘672 state “the temperature control mechanism comprises a heater and a temperature sensor. A heater for heating water temperature, temperature sensors for monitoring the temperature, which are controlled by the host machine so that the water temperature is maintained at a suitable interval…” Ta et al. ‘672 show the heater 24 inside of the portion of the probe shell 21 that is to contact the tissue, which corresponds to the heater being mounted in the tissue contacting portion as claimed in the present invention. Because the heater is inside the portion intended to contact the tissue and in direct contact with the liquid, the heater will 
Regarding claim 3, Ein-Gal ‘414 modified by Chapelon et al. ‘287 teach the shockwave system that is suitable for treatment for a target region inside the body. 
However, they fail to teach a heater located in the wall of the container that houses the transducer. 
Ta et al. ‘672 teach (Fig. 1, ref. 24) shows a heater 24 located in the probe housing 21. It would have been obvious to one skilled in the art before the effective filing date to include the heater in the wall of the container, as taught by Ta et al. ‘672, in order to heat the outer contour of the container.
Regarding claim 4, Ein-Gal ‘414 modified by Chapelon et al. ‘287 teach the shockwave system that is suitable for treatment for a target region inside the body. 
However, they fail to teach the heater located in the acoustic coupling liquid. 
In the same field of ultrasound therapy, Ta et al. ‘672 teach (Fig. 1, ref. 24 and 26) shows a heater 24 located in the probe housing 21 and said probe housing ("water bag") containing water 26. It would have been obvious to one skilled in the art before the effective filing date to have the water heater located in the liquid, as taught by Ta et al. ‘672, in order for the liquid temperature to be raised to the desirable level.
Regarding claim 5, Ein-Gal ‘414 modified by Chapelon ‘287 teaches the shockwave system that is
suitable for treatment for a target region inside the body. 

In the same field of ultrasound therapy, Ta et al. ‘672 teach a thermal sensor in communication with a controller coupled to the heater for controlling the temperature of the outer contour of said container. In Invention content, Paragraph 7, Ta et al. ‘672 state “the temperature control mechanism comprises a heater and a temperature sensor. A heater for heating water temperature, temperature sensors for monitoring the temperature, which are controlled by the host machine so that the water temperature is maintained at a suitable interval…” In the specific implementation manner section in paragraph 7, Ta et al. ‘672 state “heater 24 heats the water temperature to 33-34 degrees centigrade, measured by the temperature sensor 25, as to form a feedback loop maintaining the temperature range in the whole process.” It would have been obvious to one skilled in the art before the effective filing date to include a thermal sensor with a controller coupled to the heater, forming a feedback loop, as taught by Ta et al. ‘672, in order to constantly regulate the temperature of the water during the treatment process, with is consistent with the teachings of Ta cited.
Regarding claim 6, modified Ein-Gal ‘414 teaches the system set forth above but fails to teach a liquid in fluid communication with a reservoir.
In the same field of ultrasound therapy, Chapelon et al. ‘287 further teach (Fig. 1, ref. 13) “a liquid reservoir associated with a pump” with the liquid reservoir corresponding to the claimed “said liquid in fluid communication with a reservoir.” It would have been obvious to one of ordinary skill in the art to further modify the device to include the reservoir, as taught by Chapelon et al. ‘287,  to house the acoustic coupling liquid because when the liquid is pumped from the reservoir, the transducers are cooled by the fluid flow in the probe and the portion that is to contact he patient is inflated, allowing for comfortable contact with the patient. This ultimately ensures that the ultrasound delivered by the transducers passes to the region to be treated (Col. 9, lines 2-7).

shockwave generating portion.” Claim 7 of the present application is identical to claim 7 of the prior
published Ein-Gal ‘414 patent application.
Regarding claim 8, Ein-Gal ‘414 teaches “a pulser operable to deliver electric current pulses to
said shockwave generating portion…” as in claim 10 of the prior published Ein-Gal patent application.
Regarding claims 9 and 11, Chapelon ‘287 further teaches the cylindrical transducer shape, as shown in Fig. 6C, element 56. It would have been obvious to those skilled to incorporate this shape in order to generate a treatment field which spans multiple directions. Based on this cylindrical configuration, the waves will necessarily propagate radially outward from the cylinder, as applicable to claim 9.
Regarding claim 10, Chapelon et al. ‘287 teach (Claim 3, Col. 18, lines 24-27 and Col. 15, lines 29-34; Col. 9, lines 13-15) the flexible and inflatable container. Claim 3 of Chapelon ‘287 teaches its transducers to be “arranged inside a flexible membrane.” Further, in Col. 15, lines 29-34 of Chapelon ‘287, “Provisions can also be made for endocavital probe 20' to be terminated at its forward end by a flexible membrane 120' defining an inner volume in which therapy transducer 30' and imaging transducer 40' are respectively disposed in a displaceable manner, said cavity being filled with an acoustic coupling liquid 122' such as water, in particular degassed water, or an oil.” Col. 9, lines 13-15 of Chapelon  et al. ‘287 state “The flexible casing is then inflated by supplying liquid from the pump.” It would be obvious to one skilled in the art before the effective filing date to provide the membrane or container as flexible or inflatable, as taught in Chapelon et al.  ‘287, in order to change the volume and the pressure of the container without changing the position of the transducer. This is due to the purpose of maintaining the optimal relationship between the liquid pressure and the focal length of the transducer, which is consistent with the disclosure of Col. 12, lines 35-46 of Chapelon et al. ‘287.
Regarding claim 13, Ein-Gal ‘414 teaches ([0042] and claim 2) an acoustic matching layer in that

as to minimize the wave reflection at the interface with the patient and the associated damage to the
skin of the patient.” Claim 2 in the published patent Ein-Gal ‘414 is identical to Claim 13 of the present
application with the iteration of “tissue” in the published patent application being replaced with “inner
wall of the cavity” in the present application. The "inner wall of the cavity" in the present application
represents a tissue.
	Regarding claim 14, Chapelon et al. ‘287 further teach (Col. 12, lines 54-57) “One could also
determine the focal length from measurement of the pressure of liquid 63 used to inflate the
membrane, after carrying out previous calibration.” Measurement of the pressure of the liquid implies
the presence of a pressure sensor in order to maintain the optimal pressure for the optimal focal length.
It would be obvious to one skilled in the art to modify Ein-Gal by including a pressure sensor in the
Configuration, as taught by Chapelon et al. ‘287, to ensure the optimal relationship is maintained between focal length and the liquid pressure, which is consistent with the goals of Chapelon et al. ‘287. Chapelon et al. ‘287 also teaches (Fig. 1, ref. 13) “a liquid reservoir 13 associated with a pump 14” with the pump corresponding to the claimed “a pump configured to pump said liquid.” Chapelon et al. ‘287 states (Col. 12, lines 40-44) “pressurization means such as a pump, which are not illustrated, may cause the amount of liquid 63 to vary so as to modify the shape of membrane 62. This leads to a modification in the focal length of transducer 60.” In Col. 12, lines 66-67 and Col. 13, lines 1-4, Chapelon et al. ‘287 implies the volume change by stating “The transducer in Fig. 7 enables the focal length of the transducer to be varied, for performing treatment at a varying depth without having to move the transducer or modify the size of the ultrasound radiation entry surface in the region to be treated. This has the advantage of avoiding mechanical systems and limits the danger of burning.” It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the device to include both the pressure sensor and the pump to regulate the volume of the acoustic coupling liquid, as 
Regarding claim 15, both Ein-Gal ‘414 and Chapelon et al. ‘287 exploit their devices for applying pressure pulses to a patient for treatment. The probe of Chapelon in Fig. 9 is specifically adapted to be introduced into a cavity, as in Claim 28 of Chapelon et al. ‘287 (Col. 20, lines 4-5, 30-32, and 47-48). Introducing the device of resulting from the combination of Ein-Gal ‘414 and Chapelon et al. ‘287 into a cavity, as set forth with respect to Claim 1, will necessarily result in generating shockwaves through the transducer interface to an inner wall of the treatment cavity of the patient. See Claim 28 of Chapelon et al. ‘287: “a method for treating a target region inside the body of a mammal…introducing said probe into a cavity until said therapy transducer in its treatment position is substantially facing said target region” and “delivering ultrasonic treatment waves during a predetermined interval necessary for performing said treatment.”
	Regarding claim 16, Ein-Gal ‘414 teaches (Fig. 1, ref. 16) teaches that the outer contour of said container comprises cascaded layers having different acoustic impedance. In paragraph [0042], Ein’414 states “…transducer interface (coupling interface) 16 arranged to contact a tissue 18 of a patient…” showing that the interface is synonymous with the outer contour that is contacting the patient. Ein ‘414 further states “The coupling interface may incorporate multiple cascaded layers, each incorporating a respective acoustic impedance so as to provide adequate waves propagation in the coupling interface. The layer contacting the patient incorporates acoustic impedance close to that of the patient, so as to minimize waves' reflection at the interface with the patient and the associated damage to the skin of the patient (Para. [0042]). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) in view of Chapelon et al. (US 5720287) and Ta et al. (CN 107050672), as applied to claim 1, and further in view of Ein-Gal (US 20120157891).
Regarding claim 2, modified Ein-Gal ‘414 teaches the shockwave system that is suitable for treatment for a target region inside the body.
However, they fail to teach a resistance heater, a thermoelectric heater, or an induction heater.
In the same ultrasound field, Ein-Gal ‘891 teaches (Fig. 2) a heat source (16). Ein-Gal ‘891 states, “…the thermal energy may include RF heating, ultrasonic heating, optical heating or electromagnetic induction heating or any combination thereof.” (Para. [0019]). This shows that heat source (16) may be an electromagnetic induction heat source which corresponds to the induction heater in the present application. 
It would be obvious to one skilled in the art to further modify Ein-Gal ‘414 further by including an electromagnetic induction heat source, as taught by Ein-Gal ‘891, because of the nature of induction heating. With induction heating, a localized area can be heated more efficiently and quickly because of heat being generated inside of the object itself (one definition cited for “induction heating” in Merriam-Webster Dictionary, 2021 is “heating of material by means of an electric current that is caused to flow through the material or its container by electromagnetic induction”). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gal (US 20150231414) in view of Chapelon et al. (US 5720287) and Ta et al. (CN 107050672), as applied to claim 1, and further in view of Martin (US 6217530).
Regarding claim 12, modified Ein-Gal ‘414 teaches the shockwave system that is suitable for treatment for a target region inside the body. However, these references do not teach the conical shape of the transducer. In the same field of ultrasound therapy .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional Relevant Prior Art
Nield (US 9700339) refers to coupling arrangements and methods for attaching tools to ultrasonic surgical instruments. A resistive thermoelectric heat element is used which is relevant piece of the present application; therefore it was regarded as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./               Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793